ITEMID: 001-91203
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: NEDELCOV v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: The applicant, Mr Ion Nedelcov, is a Moldovan national who was born in 1933 and lives in Chişinău. He was represented before the Court by Mr R. Zadoinov, a lawyer practising in Chişinău. The Moldovan Government (“the Government”) were represented by their Agent, Mr Vladimir Grosu.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was a member of a gardening association and, on account of his membership, occupied a parcel of land on which he cultivated fruit and vegetables for the needs of his family.
On an unspecified date he was excluded from the association on grounds which are not known to the Court. According to the statute of the association, disputes between the association and its members were to be resolved by the Chişinău Municipal Council.
The applicant lodged an application with the Chişinău Municipal Council and challenged the decision of the association; however, his application was rejected on procedural grounds.
The applicant contested the Municipal Council’s decision and on 19 May 2004 obtained a final judgment ordering the Municipal Council to examine his application on the merits. An enforcement warrant was issued on 1 June 2004 and the judgment was enforced on 27 April 2005, when the Chişinău Municipal Council examined the applicant’s application on the merits and adopted a decision in his favour.
The applicant received the Municipal Council’s decision by mail on 19 September 2005.
The applicant did not inform the Court about the enforcement of the judgment in his favour and it was only through the Government’s observations that the Court learned about the enforcement of the judgment.
